Citation Nr: 1732733	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-24 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for right eye disability. 

4.  Entitlement to service connection for an acquired psychiatric disorder to include depression. 

5.  Entitlement to a compensable rating for residuals of an old fracture of the mandible.


REPRESENTATION

Veteran represented by:	Carl S. Pittman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty service from February 1976 through February 1979.  

This appeal comes to the Board of Veterans' Appeals ("Board") from September 2010 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Montgomery, Alabama (hereinafter Agency of Original Jurisdiction ("AOJ")).

In May 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing held at the RO.  A transcript of this hearing has been reviewed and associated with the claims file. 

The Veteran's claim has previously been before the Board.  In a January 2015 remand, the Board returned the Veteran's appeal to the AOJ for further development.  Specifically, the Board requested the AOJ obtain administrative and medical records from the Veteran's award of Social Security disability benefits as well as any medical records from the Department of Labor associated with the Veteran's application for workers compensation benefits.  The Board additionally requested the AOJ afford the Veteran VA examinations to assess the nature and etiology of his low back and right knee disabilities.  A review of the evidentiary record indicates the requested development has been completed and the appeal has been properly returned to the Board. See Stegall v. West, 11 Vet. App. 268 (1998).
In the January 2015 remand, the Board additionally requested the AOJ afford the Veteran a VA examination to ascertain the current severity of his service-connected residuals of a mandible fracture.  While an examination was provided to the Veteran, the Board finds that this examination is not adequate for ratings purposes.  As such, the Board finds a remand is required in order to provide the Veteran with an adequate VA examination. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Therefore, the issue of entitlement to a compensable rating for the service-connected residuals of past mandible fracture is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  A chronic low back disability is not shown in service, and post service findings for a low back disability, to include degenerative arthritis, are not etiologically related to service, to include any event or incident of service. 

2.  The Veteran has not had a diagnosed right knee disorder during the appeal period or within proximity thereto. 

3.  A right eye disability was not shown in service, and post service findings of a current right eye disability are not etiologically related to service, to include any  event or incident of service. 

4.  The Veteran has not had a diagnosed psychiatric disorder, to include depression, during the appeal period or within proximity thereto. 



CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for a low back disability have not been met or approximated.  38 U.S.C.A.  §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  A right knee disability was not incurred in or aggravated by the Veteran's active duty service, nor may a left knee disability be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for a grant of service connection for a right eye disability have not been met or approximated.  38 U.S.C.A.  §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4.  An acquired psychiatric disorder, to include depression, was not incurred in or aggravated during a period of active military service.  38 U.S.C.A. §§  1131, 5103, 5103A (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In a letter issued in May 2005, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in a the May 2005 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board.  A review of the claims file indicates that the AOJ has obtained the Veteran's service treatment records ("STRs") and all identified medical treatment records.  This includes the administrative and medical records associated with the Veteran's award of Social Security disability benefits.  As such, it appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  

Furthermore, in compliance with the Board's January 2015 remand instructions, the AOJ attempted to obtain any records associated with the Veteran's application for workers compensation claim frim the Department of Labor.  However, in a letter dated March 2016, the Department of Labor informed the VA that no records existed with respect to the Veteran.  As such, the Board finds the AOJ has fulfilled its duty to assist in attempting to develop the evidentiary record.  See 38 U.S.C.A. § 5103A(b)1(1); 38 C.F.R. § 3.159(c)(2).  

The Veteran has been provided with multiple VA examinations which addressed the Veteran's severity and purported relationship between the claimed disabilities and the Veteran's active duty service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, these examination reports sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and identified the elements of the claims that were lacking to substantiate the Veteran's claim for benefits.  The VLJ specifically noted the issues on appeal, including those listed on the title page of this decision.  The Veteran was assisted at the hearing by his private attorney, Craig Pittman.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Therefore, the Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  For these reasons, the Board concludes that the VA has fulfilled its duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Governing Rules and Regulations for Entitlement to Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

As to the Veteran's claim arthritis is a recognized "chronic disease" listed under 38 C.F.R. § 3.309(a).  The Veteran's medical records indicate he has been diagnosed with degenerative arthritis of his lumbar spine.  Therefore, the theory of continuity of symptomatology remains a viable method for establishing entitlement to service connection for his back disability.  However, none of the Veteran's other disabilities, to include a right eye disability and a psychiatric disability, are recognized as a chronic disease.  Therefore the presumptive connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) does not apply to the remainder of the Veteran's claims for service connection. 

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant law applicable to the Veteran's appeal, the Board observes that the Veteran has applied for service connection for a low back disability, a right knee disability, a right eye disability, and an acquired psychiatric disability, to include depression.  The Board will discuss the merits of each claim separately below. 

	i.  A low back disability: 

The Veteran seeks entitlement to service connection for a low back disability.  In statements made to the Board, the Veteran contends he injured his back on three separate occasions during his active duty service.  See Hearing Transcript.  As a result of these injuries, the Veteran alleges he developed his current low back disability.  The Veteran further alleges he has experienced continuous pain since his separation from active military service, and limitations due to this back pain and decreased range of motion. 

As to the first element of service connection, the Board observes that since separation from military service, the Veteran has been diagnosed with degenerative disc disease of the lumbar spine.  See e.g. October 2012 Examination from Baptist Medical Center.  Therefore, the Veteran has satisfied the first element of service connection.  38 U.S.C.A. §§ 1110, 1131; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that the first and most fundamental requirement for any service-connection claim is the existence of a current disability).

However, based upon a review of the Veteran's longitudinal medical history, the Board finds the Veteran is not entitled to service-connection for a low back disability, on either a direct or presumptive basis.  

As to direct service connection, the Board finds no evidence within the service treatment records of any complaints of back pain or treatment for a back injury.  While there is evidence the Veteran was treated for injuries following a fall, there is no evidence he was treated for any symptoms of a back injury during this time.  Rather, these treatment records reveal only reports regarding injuries to his face.  The Board further notes there are no reports of or complaints of back pain or a back injury on the Veteran's October 1978 separation examination.  Therefore, the Board finds the STRs do not reflect any probative evidence which suggests the Veteran experienced an in-service occurrence of a low back disability.  

Although the Veteran has subsequently reported injuring his back, on three occasions, during his active duty service, the Board finds the lack of any documentation of this within the service treatment records to be more probative.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  As such, the Board finds no credible evidence which would support the Veteran's subsequent reports of an in-service injury to his back. 

Following the Veteran's separation from military service, there is no evidence to suggest he sought any regular or continuous care for his current back disability until several decades later.  The first diagnostic evidence of degenerative arthritis of the lumbar spine did not occur until September 2005.  See Social Security Administration ("SSA") Medical Records.  Thereafter, a June 2009 radiograph of the lumbar spine revealed narrowing of the disc spaces, sclerotic changes, and bridging osteophytes at the L3-L4 and L4-L5 levels.  However, as this diagnosis of degenerative arthritis did not occur until several decades following the Veteran's separation from active duty service, he is not entitled to presumptive service connection for a chronic disease under 38 C.F.R. § 3.309(a).  

Further review of these post-serve medical records suggest the Veteran did not initially report or seek treatment for any symptoms of his back disability until approximately 2005, or 2003 at the earliest  The Board emphasizes that the longitudinal medical records are consistent with this fact: both the Veteran's subjective statements and the observations of his treating physicians indicate the onset of the Veteran's current back disability did not begin until several decades following his separation from active duty service.  For example, the Veteran's June 2006 award of Social Security disability benefits reports the Veteran did not begin or seek treatment for his back impairment until 2005.  Subsequently, the Veteran reported an onset of his current back symptoms beginning in 2007.  See Montgomery VAMC Records, June 2009 physical examination.  Thus, both the medical and lay evidence of record consistently report the onset of the Veteran's current low back disability did not begin until several decades following his separation from active duty service.  

The Board is aware the Veteran's sister, P.W., a retired registered nurse, submitted a statement in support of the Veteran's claim in May 2013.  In her letter, P.W. reports the Veteran sustained an "acute lower back pain/spasm" during his active duty service, and has continued to experience chronic back pain since his separation from active duty service.  While the Board has considered this statement, the Board gives is less weight as it is not supported by a review of the Veteran's service treatment records and post-service medical records.  As noted above, a review of the Veteran's service treatment records does not reveal any complaints of or treatment for any back pain and his post-service medical records are absent for any evidence suggesting he sought treatment for a chronic low back impairment.  
The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran, and his sister, are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, a review of the in-service medical records and post-service treatment records, the Board finds that the weight of the evidence is against both the Veteran's and P.W.'s reports of chronic symptoms.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.   

Lastly, the Board observes the Veteran was afforded a VA medical examination in March 2016 in order to ascertain the etiology of his current back disability.  Following this examination, the examiner concluded there was no probative evidence which established a link between the Veteran's active duty service and his current symptoms of degenerative arthritis of the lumbar spine.  See July 2016 Addendum Medical Opinion.  In support of this conclusion, the examiner explained there were no reports of any symptoms of a back disability in service, or for many years thereafter.  

The examiner further explained, following a review of the longitudinal medical records, that the Veteran's symptoms were more likely than not related to a myriad of post-service injuries and/or activities.  Specifically, the examiner referenced the Veteran's post-service occupations, which were noted to be "strenuous," as the primary factor which caused his current low back disability.  The Board finds this to be particularly probative, especially in light of the Veteran's May 2013 testimony to the Board of being placed on leave from his job as a shipping clerk due to a workplace injury to his back.  See Hearing Testimony, where Veteran reports filing a workplace compensation claim in the late 1990s for an injury to his back.  

The Board finds this July 2016 addendum medical opinion to be entitled to great weight.  First, as discussed above, the Board finds the conclusion to be supported by the longitudinal medical records which do not establish any evidence of an in-service injury to the back or any evidence of continuity of symptomatology.  The examiner provided a sufficient rationale, which cited to both the objective and subjective evidence of record, explaining why the Veteran's current low back disability was less likely than not etiologically related to the Veteran's active duty service.  Furthermore, the examiner cited to medical studies and literature to support the conclusion that the Veteran's post-service occupations and actives more likely than not caused his current low back disability.  As such, the Board finds this medical opinion and conclusion are both probative and entitled to great weight. 

Therefore, the Board has reviewed all the medical and lay evidence of record, but finds no probative evidence which warrants a finding of service-connection on either a direct or presumptive.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a low back disability.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      ii.  A right knee disability: 

The Veteran seeks entitlement to service connection for a right knee disability.  In statements to the Board, the Veteran contends his current right knee disability is a result of an in-service injury he sustained to his right ankle.  See e.g.  Hearing Testimony.  However, after a thorough review of the evidentiary record, the Board finds the Veteran is not entitled to service connection for his claimed right knee disorder.  The Board notes that at no time has the Veteran been diagnosed with a right knee disability.  As there is no current diagnosis of a right knee disability, the criteria for service connection have not been met.  

As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).   In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 225.  

The mere fact of a Veteran reporting subjective symptoms, whether knee pain, stiffness or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, in order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  

In reaching the conclusion that the Veteran does not have a current right knee disability, the Board has carefully reviewed the Veteran's in service treatment records, post service medical records, and lay statements.  During his active duty service, the Veteran sought treatment on a single occasion for complaints a right ankle sprain.  See STRs dated January 1978.  Following this initial treatment for a right ankle sprain, the Veteran does not return for any follow-up treatment or report any complaints of right knee pain.  A review of his October 1978 separation examination is negative for any in-service injuries to the right knee or complaints of symptoms.  Therefore, the Board finds there is no in-service evidence of any right knee disability, pain, or impairment.

Following his separation from active duty service, the Veteran did not seek treatment for right knee pain until several decades later.  Notably, the Veteran applied for and was awarded Social Security disability benefits.  The Veteran was found to be disabled as of June 2006; however, this date is an administrative finding made by SSA which considers other factors aside from physical limitations, such as the date the Veteran last worked and his financial status.  In reviewing the award of disability from SSA, and the accompanying medical documents, the Board observes that the Veteran did not allege any symptoms of a right knee disability in his application.  Rather, the medical evidence submitted in connection with his SSA award documents evidence of a left knee disability, but no symptoms or complaints of any right knee disability or symptoms.  

In May 2010, the Veteran was examined by a physician in connection with his application for Social Security disability benefits.  During this examination, the examiner found no evidence of a right knee disability, including no evidence of pain on range of motion, instability, weakness, or other such symptoms.  The Board also emphasizes that the Veteran did not report or allege any limitations or symptoms of a right knee disability during this examination.  The Veteran was reported to walk with a normal, steady gait, and the examiner found the Veteran did not require the use of any assistive devices based upon his physical findings.  Ultimately, following this examination, no physical limitations or restrictions were placed upon the Veteran for a right knee disability and no diagnosis for any right knee impairment was provided. 

The first time the Veteran sought treatment for symptoms of his right knee did not occur until August 2010.  See Montgomery VAMC Records.  Review of this initial treatment note indicates the Veteran reported "chronic" pain, with an onset of only "months ago."  The Veteran did not allege a specific incident which brought about his right knee symptoms, and he did not indicate this was a chronic condition which began during his active duty service.  The Board observes that at this time, the Veteran was diagnosed with "osteoarthritis" of the right knee.  However, the Board does not find this to be a formal diagnosis, as it was not accompanied by any diagnostic imaging reports which would confirm the presence of degenerative changes.  Rather, an x-ray of the Veteran's right knee from May 2010 was interpreted as "normal," showing no evidence of degenerative changes or other abnormalities.  Furthermore, this diagnosis was provided based upon the Veteran's subjective symptoms, as the diagnosis is listed as a "diagnosis pertinent to pain."  As such, the Board does not find this August 2010 diagnosis of arthritis to be entitled to any weight, as there is no evidence, aside from the Veteran's subjective symptoms, which would support its finding. 

The Board observes that following this initial August 2010 treatment note for right knee pain, the Veteran did not seek any follow-up treatment on a regular or sustained basis.  Rather, the Veteran's medical records indicate he received regular treatment for a left knee disability.  The Veteran did not return for any follow-up treatment until September 2011, when he reported pain in his lower back with extension of the right knee.  No formal diagnosis was provided following a physical examination.  

Subsequently, during a physical examination in July 2015, it was reported the Veteran had crepitus present in both the right and left knee.  However, no other finding or diagnosis was provided with respect to the right knee.  A review of the Veteran's remaining VA treatment records does not show any evidence the Veteran was diagnosed with any discernable right knee impairment, other than right knee pain.  Through the date of this decision, the Veteran's medical records do not show any x-ray or other diagnostic imaging report revealing right knee arthritis. 

The Veteran was afforded a VA examination in March 2016 to determine the etiology of his claimed right knee disability.  Following a review of the Veteran's medical file, the examiner reported the Veteran had a diagnosed right knee disability of degenerative arthritis.  However, later in their report, the examiner noted that all prior diagnostic image reports of the Veteran's right knee were normal.  The examiner specifically reported there was no evidence of degenerative and/or traumatic arthritis within the Veteran's right knee.  As such, the Board finds this report of right knee degenerative arthritis to be entitled to no weight, as there is no clinical support for this diagnosis. 

Therefore, the Board has reviewed all medical and lay evidence, but finds there is no probative evidence of record which establishes that the Veteran has been diagnosed with any discernable right knee disability, other than joint pain.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a right knee disorder.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

      
iii. A right eye disability:

The Veteran is seeking entitlement to service connection for a right eye disability.  In statements made to the Board, and to medical examiners, the Veteran alleges he sustained an injury to his eye during his active duty service.  As a result of this injury, the Veteran contends he subsequently developed a right eye disability, characterized by difficulty seeing.  

In reviewing the Veteran's service treatment records and post-service medical records, the Board concedes that the Veteran has met the first two prongs of service connection.  Therefore, the focus of the Board's determination will be whether a nexus exists between these in-service treatments for the right and the Veteran's subsequent development of a vitreous hemorrhage of the right eye and bilateral cataracts.  

A review of the Veteran's medical records reveals he was diagnosed with a vitreous hemorrhage of the right eye and bilateral cataracts.  See October 2008 Ophthalmology Note and Montgomery VAMC Records.  As such, the Veteran has satisfied the first element of service connection, the existence of a current disability.  See 38 U.S.C.A. § 1131; Boyer, 210 F.3d, at 1353.  Additionally, the Board observes the Veteran was treated for complaints of a right eye injury during his active duty service.  For example, in December 2015, the Veteran was treated for a laceration to his eyebrow.  Thereafter, in May 1987, a benign nodule, or a "chalazion," was removed from the Veteran's right eyelid. 

However, as to the third element of service connection, the existence of a nexus, the Board finds the Veteran's claim fails.  First, the Board observes that at no point during his active duty service, did the Veteran ever complain of symptoms of blurred or reduced vision.  Rather, the in-service medical records indicate all treatment to the right eye was for external injuries, such as a cut on the eyebrow and a benign lump on the eyelid.  At no point either during treatment for these injuries, or in any follow-up examination, did the Veteran ever report any symptoms of blurred or diminished vision.  

Second, the Board observes that he Veteran's October 1978 separation examination is absent for any complaints of a right eye disability.  The examination reports he left service with normal right eye visual acuity, rated as 20/20 for uncorrected distance vision.  The Veteran's left eye visual acuity was reported as 20/40 for uncorrected distance.  The October 1978 separation examination is absent for any other reports of visual abnormalities, such as increased intraocular pressure or reports of chronic pain to the right eye.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a right eye disability since his separation from active duty service is inconsistent with the weight of the lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, the service separation examination report reflects that the Veteran was examined and his right eye visual acuity was found to be normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

Furthermore, the Veteran's in-service medical records do not indicate he ever experienced or complained of right eye blurriness or diminished vision.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Rather, a review of the Veteran's longitudinal medical records reveal that this symptom of diminished right eye vision was not reported until several years following his separation from active duty service. 

Following his separation from active duty service, the Board finds the Veteran did not seek any treatment for complaints of right eye symptoms for many years.  A review of the Veteran's post-service medical records uniformly establishes that the Veteran has subjectively stated his current symptoms did not develop until October 2008.  At this time, the Veteran sought treatment complaining of a sudden onset of blurred right eye vision.  See Montgomery VAMC Records, October 2008 Ophthalmology Note.  Specifically, the Veteran reported the onset of his symptoms occurred suddenly, when he woke up one morning and noticed his right eye vision had diminished.  

A review of this October 2008 ophthalmology note indicates that the examining physician believed the Veteran's right eye vitreous hemorrhage was due, in part, to his high blood pressure.  While the examiner concluded he was unsure of the etiology of the Veteran's "spontaneous" right eye vitreous hemorrhage, the examiner did cite to the Veteran's history of non-service connected hypertension as a primary contributing factor.  It was reported that the veteran had a systolic blood pressure reading of over 200 mmHg a few days prior to the development of this right eye vitreous hemorrhage.  The emphasizes that the examiner did not make any conclusions or assert an opinion that the Veteran's right eye vitreous hemorrhage was related in any way to the Veteran's active duty service, noting instead it was spontaneous.  

The Board additionally emphasizes the negative nexus opinion provided by the March 2016 VA examination.  Following a review of the Veteran's medical file, and a physical examination of the Veteran, the examiner opined that neither the Veteran's cataracts nor his right eye vitreous hemorrhage were etiologically related to his active duty service.  In regards to the October 2008 right eye vitreous hemorrhage, the examiner explained that these events are usually caused by hypertension and cleared up overtime.  This was true with the Veteran, as the examiner found no evidence of a detached right eye retina during his physical examination.  

As for the development of bilateral cataracts, the March 2016 VA examiner concluded these were less likely than not related to the Veteran's active duty service.  In support of this conclusion, the examiner reported that the Veteran did not develop cataracts until 2010 and did not report chronic or continuous symptoms of blurred vision prior to this diagnosis.  As such, the examiner concluded, due to the absence of any injury or complaint, that the Veteran's bilateral cataracts were more likely than not due to the normal aging process.  The Board finds this medical opinion to be entitled to some weight, as it is based upon a review of the Veteran's longitudinal medical records.  

Lastly, the Board has considered the statement submitted by the Veteran's sister, P.W., in support of the Veteran's claim for service connection.  In her letter, P.W. reports the Veteran sustained an injury to his right eye and developed a loss of right eye peripheral vision.  While the Board has considered this statement, the Board gives is less weight as it is not supported by a review of the Veteran's service treatment records and post-service treatment records.  As noted above, a review of the Veteran's service treatment records does not reveal any complaints of or treatment for diminished right eye vision.  Moreover, per the Veteran's own statements to medical providers, he indicated his symptoms developed suddenly and were not chronic since the time of his separation from active duty service.  

Therefore, the Board has reviewed all medical and lay evidence, but finds there is no probative evidence of record warrants a finding of service-connection for the Veteran's right eye disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a right eye disability.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      iv.  An acquired psychiatric disorder, to include depression:
      
The Veteran is seeking entitlement for an acquired psychiatric disorder, to include depression.  However, after a thorough review of the evidentiary record, the Board concludes that the Veteran is not entitled to service connection for an acquired psychiatric disorder and/or depression.  In reaching this conclusion, the Board finds the Veteran has at no time relevant to this appeal been diagnosed with an acquired psychiatric disorder and/or depression.  

In reaching this determination, that the Veteran does not have a current an acquired psychiatric disorder and/or depression, the Board has considered the Court's holding that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In other words, the Board has considered all of the Veteran's reported symptoms and limitations in considering the scope of his claim for service connection.  Despite this broad approach, the Board finds there is no current diagnosis for any psychiatric condition and therefore, the first element of service connection has not been met. 

As explained above, in order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  The mere fact of a Veteran reporting subjective symptoms, whether depression or other psychiatric symptom, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, an underlying disease or injury is required, with current impairment of some sort.

A review of the Veteran's service medical records does not indicate that the Veteran ever complained of or sought treatment for any psychiatric condition.  The Board finds there is no evidence of any subjective complaints of psychiatric symptoms, to include depression, throughout the Veteran's active duty service.  There is no mention of any psychiatric symptoms or conditions on the Veteran's separation examination.  Therefore, the Board concludes after a review of the STRs that the Veteran was not diagnosed with any psychiatric disability, to include depression or other condition, during his military service.

Similarly, the Board finds no evidence of a diagnosed psychiatric disability following the Veteran's separation from active duty service.  Rather, a review of the Veteran's VA treatment records indicates he consistently denied any symptoms of depression or other psychiatric disability.  For example, during a routine primary care screen for symptoms of depression in April 2009, the Veteran denied any symptoms or limitations and was reported to have no psychiatric disability.  See Montgomery VAMC Records.  The Veteran denied any symptoms of a depression or other psychiatric disability at all subsequent mental health screenings.  See e.g. Montgomery VAMC Records, dated November 2010, November 2011, October 2014, July 2015, and May 2016.  Furthermore, a review of these post-service medical records indicates the Veteran was never formally diagnosed with any psychiatric disability.  

Following the Board's prior remand, the AOJ obtained the medical records associated with the Veteran's award of Social Security disability benefits.  A review of these records indicates the Veteran explicitly denied any psychiatric disability or symptoms when applying for SSA benefits.  For example, these records contain a May 2010 report of contact, where the Veteran explained he was never diagnosed with or treated for any psychiatric symptoms.     

Therefore, the Board has reviewed all the medical evidence of record, but no probative evidence of record establishes that the Veteran has been diagnosed with an acquired psychiatric disability, to include depression.  In the absence of proof of a present disability, there can be no valid claim for direct service connection.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disability and/or depression.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As such, the Veteran's claim is denied. 



	

ORDER

Entitlement to a low back disability is denied. 

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for a right eye disability is denied. 

Entitlement to service connection for an acquired psychiatric disorder, to include depression, is denied. 


REMAND

The Board finds a remand is required in order to afforded the Veteran a new VA examination, which fully addresses the functional loss experienced by the Veteran, as a result of the residuals of his past mandible fracture. 

The Veteran was awarded service connection for a fractured mandible disability in April 2005.  In granting the Veteran entitlement to service connection, the AOJ assigned a non-compensable rating under Diagnostic Code 9904 for malunion of the mandible.  See 38 C.F.R. § 4.150, Rating Schedule for Dental and Oral Conditions.  Under Diagnostic Code 9904, disability ratings are assigned based upon the level of displacement of the mandible, from slight, to moderate, to severe.  In assigning such ratings, the evaluator must take into consideration whether there was any loss of masticatory function.

Additionally, when an evaluation of a disability is based on limitation of motion, such as the use of the jaw, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

Following a review of the evidentiary record, the Board finds the current medical evidence is not sufficient to properly adjudicate the Veteran's claim.  Specifically, the March 2016 VA examination of record does not address whether the Veteran experiences any loss of masticatory function.  There is additionally no assessment as to the DeLuca factors outlined above, including range of motion, pain on motion, and other additional functional limitations.

If a VA medical examination, a VA medical opinion, or both is provided, the duty to assist requires that it or they be adequate.  Barr, 21 Vet. App. at 303; Hayes v. Brown, 9 Vet. App. 67 (1996).  Adequacy occurs when the Board can perform an informed adjudication.  Barr, 21 Vet. App. at 303.  Any disability present must be described in sufficient detail at the examination.  As the March 2016 examination does not address the functional limitations of the Veteran's residuals of a mandible fracture, a new examination is required.  

Lastly, as the Veteran's claim is being remanded, the AOJ should contact the Veteran and inquire if he has sought or received any additional treatment for his mandible fracture.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to contact the Veteran in order to have him provide the name and address of any health care provider who has treated him for the service-connected residuals of the fractured mandible.  After obtaining any required releases, copies of all records from any identified treatment source should be obtained and associated with the claims folder. 

All attempts to procure records should be documented in the file. If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  He should be notified of any unsuccessful effort, in order to afford him the opportunity to obtain and submit those records to VA for review on his own.

The Veteran also should be notified that he may submit medical evidence or treatment records in support of the his claim.  

2.  After the above development has been completed and any additional records have been associated with the claims file, the AOJ should schedule the Veteran for a VA dental and oral examination to determine the severity of the service-connected residuals of the fractured mandible.  The claims folder must be made available to and reviewed by the examiner. All indicated tests and studies are to be performed.

Based upon a review of the claims folder and an examination of the Veteran, the examiner must address the following:

(a) the degree of motion and whether there is any loss of masticatory function;

(b) whether any of the Veteran's mandible was lost as a result of the in-service injury and whether any lost masticatory surface could be restored by a suitable prosthesis; and

(c) what functional limitations does the Veteran experience as a result of his past mandible fracture. 

The examiner must provide a complete rationale for all opinions expressed.  As part of the rationale, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  A discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled VA examination and to cooperate in the development of the claim, and that the consequences for failure to report for any scheduled VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


